Proceeding pursuant to CPLR article 78 to review a determination of the respondent State of New York, Department of Motor Vehicles dated March 30, 1992, which, after a hearing, found that the petitioner had violated New York City Traffic Regulations § 301 (9).
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record demonstrates that there was substantial evi*433dence supporting the determination (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Soto v New York State Dept, of Motor Vehicles, 203 AD2d 370). Thompson, J. P., Balletta, O’Brien and Florio, JJ., concur.